Citation Nr: 1104060	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  09-32 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to January 
1969.  This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).


FINDING OF FACT

The Veteran's currently diagnosed bilateral hearing loss is not 
related to military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Prior 
to initial adjudication, a letter dated in February 2008 
satisfied the duty to notify provisions.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran's service treatment records and VA medical treatment 
records have been obtained.  A VA examination sufficient for 
adjudication purposes was provided to the Veteran in connection 
with his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There 
is no indication in the record that additional evidence relevant 
to the issue decided herein is available and not part of the 
claims file.  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the 
purpose behind the notice requirement has been satisfied because 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.  Simmons 
v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although Veterans Claims Assistance Act notice errors are 
presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential fairness 
of the adjudication).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Alternatively, 
for certain chronic disorders, including sensorineural hearing 
loss, service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Impaired hearing is considered a disability for VA purposes when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records include a September 1965 
service enlistment examination report.  An audiological 
examination was conducted and puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)

Prior to November 1967, audiometric test results were reported in 
standards set forth by the American Standards Association (ASA).  
Those are the figures on the left of each column and are not in 
parentheses.  Since November 1, 1967, those standards have been 
set by the International Standards Organization (ISO)-American 
National Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.  

A March 1966 service hearing conservation audiological 
examination was conducted and puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
0 (15)
5 (15)
0 (10)
0 (10)
0 (5)

In a January 1969 service separation medical examination, the 
Veteran denied experiencing, or ever having experienced, hearing 
loss.  An audiological examination was conducted and puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
10
LEFT
15
10
10
10
10


After separation from military service, an April 2008 VA 
audiological examination report noted the Veteran's medical and 
reported history.  An audiological examination was conducted and 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
45
40
50
LEFT
35
40
35
35
45

Using the Maryland CNC word list, speech recognition was 88 
percent in the right ear and 96 percent in the left ear.  The 
examiner opined that the Veteran's hearing loss was "less likely 
as not due to noise exposure during military service" due to his 
normal hearing results at discharge.

A December 2009 VA audiological examination report noted the 
Veteran's medical and reported history, including his in-service 
ASA and ISO audiometric evaluations.  The examiner stated that 
these service reports did not show a shift in hearing loss.  An 
audiological examination was conducted and puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
70
65
65
LEFT
25
45
35
40
60

Using the Maryland CNC word list, speech recognition was 72 
percent in the right ear and 96 percent in the left ear.  The 
examiner stated that the Veteran had been exposed to loud noise 
during military service, but noted that the Veteran had normal 
hearing at separation without any shift in thresholds since entry 
into military service.  The examiner also noted that the Veteran 
did not seek audiological services until nearly 40 years after 
separation from military service, and stated that the 
"configuration of hearing loss in each ear does not show the 
characteristic 'noise notch' associated with noise-induced 
hearing loss."  The examiner stated that the Veteran's pattern 
of hearing loss between April 2008 and December 2009 was also 
"atypical for hearing loss due to noise exposure many years 
ago."  On the basis of all of these findings, the examiner 
opined that "there is insufficient evidence to opine in his 
favor.  It appears less than 50% likely that his hearing loss can 
be attributed to military duty."

The preponderance of the evidence of record shows that the 
Veteran's currently diagnosed bilateral hearing loss is not 
related to military service.  The Veteran's service treatment 
records are negative for any complaints or diagnosis of hearing 
loss for VA purposes.  While the Veteran has a current diagnosis 
of bilateral hearing loss for VA purposes, there is no medical 
evidence of record of such a diagnosis prior to April 2008, over 
39 years after separation from military service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (stating that a lengthy 
period of time without treatment is evidence that there has not 
been a continuity of symptomatology, and it weighs heavily 
against the Veteran's claim).

In addition, the preponderance of the evidence of record does not 
demonstrate that the Veteran's currently diagnosed bilateral 
hearing loss is related to military service.  In this regard, the 
record contains only two medical opinions regarding the etiology 
of the Veteran's bilateral hearing loss.  The first opinion, 
dated in April 2008, stated that the Veteran's bilateral hearing 
loss was not likely related to military service.  However, this 
opinion is not probative, as the only basis provided was that the 
Veteran had normal hearing at the time of his discharge from 
military service.  See Hensley v. Brown, 5 Vet. App. 155 (1993) 
(holding that even if hearing loss for VA purposes is not shown 
in service or at service separation, service connection for 
hearing loss can still be established if medical evidence shows 
that a current impaired hearing disability is actually due to 
incidents during service).  While the second opinion, dated in 
December 2009, also used the Veteran's lack of hearing loss at 
separation as a basis, it also grounded its opinion on two other 
important factors.  First, the Veteran's hearing loss did not 
demonstrate characteristics common in noise-induced hearing loss.  
Second, the Veteran's shift in puretone thresholds between April 
2008 and December 2009 was "atypical" of noise-induced hearing 
loss.  Accordingly, the December 2009 VA medical opinion is 
competent and the Board assigns it high probative value.

The Veteran has provided extensive lay testimony that he has 
experienced bilateral hearing loss since military service and 
that his currently diagnosed hearing loss is related to military 
service.  The Veteran's testimony is competent and credible to 
demonstrate that he experienced difficulty hearing for many years 
prior to his first diagnosis of hearing loss in April 2008.  See 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay 
testimony is competent to establish observable symptomatology but 
not competent to establish medical etiology or render medical 
opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) 
(holding that, "[a]s a layperson, an appellant is competent to 
provide information regarding visible, or otherwise observable, 
symptoms of disability").  However, to the extent that the 
Veteran's lay testimony states that he experienced hearing loss 
during military service, this testimony is contradicted by his 
service treatment records which include the Veteran's own report 
that he did not experience hearing loss at separation from 
military service, nor had he experienced it at any time prior to 
separation from military service.  Accordingly, the Veteran's lay 
testimony is credible to demonstrate that he experienced hearing 
loss for many years prior to the April 2008 diagnosis, but not to 
demonstrate that he experienced it at any point during military 
service.

In addition, the Veteran's representative has reported that the 
Veteran's service treatment records show a shift in his puretone 
thresholds on audiometric examination.  However, the reports in 
question do indeed demonstrate a change in numbers between the 
Veteran's entry into military service and his separation from 
military service but, as is discussed above, this change is due 
to a shift in ASA and ISO testing standards.  When this shift is 
compensated for by the appropriate adjustments to the old ASA 
standards, the Veteran's service audiological reports do not show 
any significant changes in his puretone thresholds during 
military service.  Moreover, the VA examiner in December 2009 
reviewed the Veteran's service treatment records and found no 
shift in thresholds from service entrance to military separation.  

Furthermore, to the extent that the Veteran has provided lay 
testimony relating his currently diagnosed hearing loss to 
military service, the Veteran is not competent to provide such an 
etiological opinion.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and experience 
of a trained physician.  As he is not a physician, the Veteran is 
not competent to make a determination that his currently 
diagnosed hearing loss is related to military service.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  Accordingly, the 
preponderance of the evidence of record demonstrates that the 
Veteran's currently diagnosed bilateral hearing loss is not 
related to military service.  As such, service connection for 
bilateral hearing loss is not warranted.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


